Name: 95/23/CFSP: Council Regulation of 6 February 1995 supplementing Decision 94/790/CFSP concerning the joint action, adopted by the Council on the basis of Article J.3 of the Treaty on European Union, on continued support for European Union administration of the town of Mostar
 Type: Decision
 Subject Matter: management;  executive power and public service; NA;  political geography;  EU finance;  European construction
 Date Published: 1995-02-13

 Avis juridique important|31995D002395/23/CFSP: Council Regulation of 6 February 1995 supplementing Decision 94/790/CFSP concerning the joint action, adopted by the Council on the basis of Article J.3 of the Treaty on European Union, on continued support for European Union administration of the town of Mostar Official Journal L 033 , 13/02/1995 P. 0001 - 0002COUNCIL DECISION of 6 February 1995 supplementing Decision 94/790/CFSP concerning the joint action, adopted by the Council on the basis of Article J.3 of the Treaty on European Union, on continued support for European Union administration of the town of Mostar (95/23/CFSP)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles J.3 and J.11 thereof, Having regard to Council Decision 94/790/CFSP of 12 December 1994 concerning the joint action on continued support for European Union administration of the town of Mostar, HAS DECIDED AS FOLLOWS: 1. The total budget coresponding to the requirements for European Union administration of the town of Mostar up to 31 December 1995 shall be set at a maximum of ECU 80 million. The whole of this amount shall be borne by the general budget of the European Communities. 2. The financial resources available for this purpose within the limit stipulated shall meet the following requirements as evaluated by the Administrator of the town of Mostar: (i) aid for the building sector and rehabilitation of housing and public buildings: ECU 9 million; (ii) utilities (energy, water, heating, postal and telecommunications services, rubbish collection): ECU 8 million; (iii) restarting local industries: ECU 10 million; (iv) transport (infrastructure and equipment): ECU 9 million; (v) health and social services: ECU 20 million; (vi) education, culture and sport: ECU 6 million; (vii) strengthening the municipal administration (including unified police): ECU 9 million; (viii) reinsertion of displaced persons: ECU 5 million; (ix) operating expenditure and ordinary expenses of the administration: ECU 4 million. This breakdown of available financial resources can be amended in accordance with the procedure laid down in paragraph 3 of this Decision. 3. The funds shall be paid into an account opened in the name of the Administrator of the town of Mostar. The implementation of this support action, and in particular with regard to the financial resources available for that purpose within the limits laid down, shall be carried out as follows: The Administrator shall assess the requirements, and the means necessary for their financing, and shall communicate those particulars to the Presidency of the Council. On the basis of those particulars, the Presidency, assisted by an advisory Working Party composed of representatives of the Member States and acting in association with the Commission, shall issue guidelines, determine what measures are needed to meet those requirements and decide to release the amounts necessary to finance them one tranche at a time. 4. The Administrator shall carry out those guidelines and measures and shall regularly submit reports to the Presidency, which shall forward them to the advisory Working Party and the Commission. 5. The European Court of Auditors is invited to audit the Administrator's accounts. 6. At the end of the procedure referred to in paragraph 3 of this Decision, the management of the expenditure financed by the amount set in paragraph 1 shall be carried out in compliance with Community procedures and rules applicable to budget matters. 7. This Decision shall enter into force on the date of its adoption. It shall apply until 31 December 1995. 8. This Decision shall be published in the Official Journal. Done at Brussels, 6 February 1995. For the Council The President A. JUPPÃ 